UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 26, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-619 WSI Industries, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0691607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Chelsea Road, Monticello, Minnesota (Address of principal executive offices) (Zip Code) (763) 295-9202 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" inRule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,904,682 shares of common stock were outstanding as of March 22, 2012. 1 WSI INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page No. PART I.FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets February 26, 2012 and August 28, 2011 (Unaudited) 3 Condensed Consolidated Statements of Income Thirteen and Twenty-Six weeks ended February 26, 2012 and February 27, 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows Twenty-Six weeks ended February 26, 2012 and February 27, 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-10 Item 4. Controls and Procedures 10-11 PART II.OTHER INFORMATION: Item 1A. Risk Factors 11 Item 6. Exhibits 11 Signatures 11 2 Part 1.Financial Information Item 1.Financial Statements WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 26, August 28, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid and other current assets Deferred tax assets Total Current Assets Property, plant and equipment – net Goodwill and other assets, net Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Trade accounts payable $ $ Accrued compensation and employee withholdings Other accrued expenses Current portion of long-term debt Total Current Liabilities Long-term debt, less current portion Deferred tax liabilities Stockholders’ Equity: Common stock, par value $.10 a share; authorized 10,000,000 shares; issued and outstanding 2,904,682 and 2,889,567 shares, respectively Capital in excess of par value Deferred compensation ) ) Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) 13 weeks ended 26 weeks ended February 26, February 27, February 26, February 27, Net sales $ Cost of products sold Gross margin Selling and administrative expense Interest and other income ) Interest expense Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividend per share $ Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted See notes to condensed consolidated financial statements. 4 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 26 weeks ended February 26, February 27, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation Deferred taxes Stock option compensation expense Changes in assets and liabilities: Increase in accounts receivable ) ) Decrease (increase) in inventories ) Increase in prepaid and other current assets ) ) Increase (decrease) in accounts payable and accrued expenses ) Net cash provided by (used in) operations ) Cash Flows From Investing Activities: Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Payments of long-term debt ) ) Issuance of common stock - Dividends paid ) ) Net cash used in financing activities ) ) Net Decrease In Cash And Cash Equivalents ) ) Cash And Cash Equivalents At Beginning Of Year Cash And Cash Equivalents At End Of Reporting Period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Payroll withholding taxes in cashless stock option exercise $ $ Non cash investing and financing activities: Acquisition of equipment through financing $ $ See notes to condensed consolidated financial statements. 5 WSI INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: The condensed consolidated balance sheet as of February 26, 2012, the condensed consolidated statements of income for the thirteen and twenty-six weeks ended February 26, 2012 and February 27, 2011 and the condensed consolidated statements of cash flows for the twenty-six weeks then ended, respectively, have been prepared by the Company without audit.In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented have been made. The condensed consolidated balance sheet at August 28, 2011 is derived from the audited consolidated balance sheet as of that date.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.Therefore, these condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended August 28, 2011.The results of operations for interim periods are not necessarily indicative of the operating results for the full year. 2. INVENTORIES Inventories consist primarily of raw material, work-in-progress (WIP) and finished goods and are valued at the lower of cost or market: February 26, August 28, Raw material $ $ WIP Finished goods $ $ 3. GOODWILL AND OTHER ASSETS Goodwill and other assets consist of costs resulting from business acquisitions which total $2,368,452 at February 26, 2012 (net of accumulated amortization of $344,812 recorded prior to the adoption of ASC 350 Goodwill and Other Intangible Assets). 6 4. DEBT AND LINE OF CREDIT: During the quarter ended February 26, 2012, the Company entered into a capitalized lease of approximately $383,000 in connection with the acquisition of machinery and equipment.The lease carries an interest rate of approximately 4.15% and matures in 2018. During the quarter ended February 26, 2012, the Company renewed its Revolving Line of Credit with its bank.Under the agreement the Company can borrow up to $1 million with the loan being collateralized by all assets of the Company.The agreement expires on February 1, 2013 and carries an interest rate of LIBOR plus 3%.The agreement also contains restrictive provisions requiring a minimum net worth and current ratio, as well as a debt service coverage ratio.At February 26, 2012, the Company was in compliance with these provisions. 5. EARNINGS PER SHARE: The following table sets forth the computation of basic and diluted earnings per share: Thirteen weeks ended Twenty-Six weeks ended February 26, February 27, February 26, February 27, Numerator for basic and diluted earnings per share: Net income $ Denominator Denominator for basic earnings per share – weighted average shares Effect of dilutive securities: Employee and non-employee options Dilutive common shares Denominator for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ 7 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Critical Accounting Policies and Estimates: Management's Discussion and Analysis of Financial Condition and Results of Operations discuss our condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the result of which forms the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Results may differ from these estimates due to actual outcomes being different from those on which we based our assumptions. The estimates and judgments utilized are reviewed by management on an ongoing basis and by the audit committee of our board of directors at the end of each quarter prior to the public release of our financial results. The critical accounting policies and estimates followed in the preparation of the financial information contained in this Quarterly Report on Form 10-Q are the same as those described in the Company’s Annual Report on Form 10-K for the year ended August 28, 2011.Refer to the Annual Report on Form 10-K for detailed information on accounting policies. Results of Operations: Net sales were $7,021,000 for the thirteen weeks ending February 26, 2012, an increase of 24% or $1,339,000 from the same period of the prior year.Year-to-date sales in fiscal 2012 are $13,008,000 compared to $11,210,000 in the prior year which equates to a 16% increase.Total Company sales by product markets are as follows: Fiscal Second Quarter Thirteen Weeks Ended Fiscal Second Quarter Year-to-Date Ended Percent Percent Dollar Percent Percent Dollar February of Total February of Total Percent February of Total February of Total Percent 26, 2012 Sales 27, 2011 Sales Change 26, 2012 Sales 27, 2011 Sales Change ATV & Motorcycle $ 64
